Per Curiam.

The failure to serve a notice to cure, as required . by subdivision 1 of section 52 of the State Rent and Eviction Regulations, was fatal to the maintenance of this proceeding insofar as it was based upon the tenant’s violation of a substantial obligation of his tenancy. Furthermore, there was no evidence that the tenant’s removal would cure the condition which was responsible for the filing of the violation against the entire building.
The final order should be unanimously reversed upon the law and the facts, with $30 costs to tenant, and petition dismissed without prejudice to any further proceedings on the part of the landlord if it be so advised.
Habt, Abkwbight and Bbown, JJ., concur.
Final order reversed, etc.